Citation Nr: 9911240	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  95-17 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for nephrolithiasis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty service from November 1967 to 
December 1970.

This appeal arises from an October 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Muskogee, Oklahoma.

In his May 1995 substantive appeal, the veteran indicated 
that he wanted a hearing before a Member of the Board.  In 
correspondence received in April 1996, the veteran indicated 
that he wished to withdraw his request for a Board hearing.


FINDING OF FACT

The veteran's service-connected nephrolithiasis is manifested 
by recurrent stone formation requiring invasive or non-
invasive treatment more than twice a year with hematuria and 
complaints of bilateral flank pain and nausea, and there is 
no medical evidence of definite impairment in renal function 
or significant hypertension with diastolic pressure that is 
predominantly 120 or more.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for nephrolithiasis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, 
Diagnostic Code 7508 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his nephrolithiasis is more 
disabling than currently evaluated.  The Board finds that the 
veteran's claim for an increased rating is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  Once a claimant 
has presented a well-grounded claim, the VA has a duty to 
assist the claimant in developing facts which are pertinent 
to the claim.  See 38 U.S.C.A. § 5107(a).  The Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service connection for nephrolithiasis was established by the 
RO in its rating decision of June 1983, at which time a zero 
percent rating was assigned under Diagnostic Code 7508 of the 
VA's Schedule for Rating Disabilities.  In May 1991, the 
schedular evaluation was increased to 30 percent, and it has 
remained at 30 percent since that time.

Nephrolithiasis is rated as hydronephrosis (Code 7809), 
except for recurrent stone formation requiring one or more of 
the following:
1. diet therapy
2. drug therapy
3. invasive or non-invasive procedures more than two 
times a year 

If the nephrolithiasis is manifested by recurrent stone 
formation requiring one or more of the above, the disability 
is rated 30 percent.  38 C.F.R. § 4.115b, Diagnostic Code 
7508.

There is ample medical evidence to show that the veteran has 
had recurrent stone formation in recent years requiring one 
or more of the above therapies. Accordingly, the veteran's 
nephrolithiasis is appropriately rated as 30 percent, which 
is the maximum rating allowed under Code 7508. 

Even if the veteran's disability was rated as hydronephrosis, 
the maximum rating under that code is also 30 percent, which 
contemplates frequent attacks of colic with infection 
(pyonephrosis) and kidney impairment.  38 C.F.R. § 4.115b, 
Diagnostic Code 7509.  Under that code, if the medical 
evidence shows severe hydronephrosis, the disability is rated 
under the criteria for renal dysfunction.  However, even if 
the disability was rated as severe hydronephrosis-renal 
dysfunction, in order to support the next highest rating (60 
percent), there would have to be constant albuminuria and 
some edema, or a definite decrease in kidney function; or, 
hypertension that is at least 40 percent disabling under 
Diagnostic Code 7101.  38 C.F.R. § 4.115a.  The medical 
evidence of record does not show constant albuminuria and 
some edema, definite decrease in kidney function, or 
hypertension to a degree that approaches the criteria for a 
40 percent rating.  

The medical records reflect that the veteran has had long-
standing complaints of pain, nausea, bilateral flank pain, 
recurrent stone formation, and blood in his urine.  He has 
sought treatment for his condition for years, and has 
required hospitalization for his condition as recently as 
1994.  The record does reflect recent diagnoses of chronic 
bilateral nephrolithiasis or kidney stones.  Nevertheless, as 
the veteran is in receipt of the maximum rating under either 
Code 7508 or 7509, and as there is no medical evidence of 
constant albuminuria or a definite decrease in kidney 
function (i.e., no laboratory findings that have been 
interpreted as showing definite renal impairment), and as the 
veteran's diastolic blood pressure readings from January 1995 
to May 1996 reveal no reading in excess of 106 (hypertension 
that is at least 40 percent disabling for rating purposes 
requires diastolic pressure that is predominantly 120 or 
more; 38 C.F.R. § 4.104, Diagnostic Code 7101 (1998)), the 
requirements for a rating in excess of 30 percent have not 
been met. 

The Board has considered the veteran's assertion that a 
higher rating is warranted because of bilateral kidney 
involvement.  There is medical evidence of renal caliculi or 
stones involving the right and left kidneys at various times, 
but nephrolithiasis and renal dysfunction are rated as single 
entities or conditions on the basis of stone formation and 
treatment, and overall renal impairment, respectively; there 
is no provision under 38 C.F.R. § 4.115b, Diagnostic Code 
7508 or 7809, or 38 C.F.R. § 4.115a, that allows for separate 
ratings for each kidney. 

The Board finds that the veteran's service-connected 
nephrolithiasis is manifested by recurrent stone formation 
requiring invasive or non-invasive treatment more than twice 
a year with hematuria and complaints of bilateral flank pain 
and nausea.  There is no medical evidence of definite 
impairment in renal function or significant hypertension with 
diastolic pressure that is predominantly 120 or more.
Under these circumstances, the disability at issue is 
appropriately rated as 30 percent under the code for 
nephrolithiasis (7508).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable, and the increased rating claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's nephrolithiasis, alone, has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  In this regard, the Board 
notes that the veteran is currently service-connected for 
multiple significantly disabling conditions.  Therefore, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).





ORDER

Entitlement to a disability rating in excess of 30 percent 
for nephrolithiasis is not warranted.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

